Citation Nr: 0941845	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a low 
back strain prior to November 24, 2004, and to a rating in 
excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to August 
1994.  

This matter comes to the Board from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The matter was previously before the Board in 
November 2006, at which time a remand was ordered to 
accomplish additional development.  The purpose of such 
remand was to permit the AMC to undertake consideration of an 
intertwined issue involving entitlement to service connection 
for degenerative disc disease of the lumbar spine with facet 
arthropathy and radiculopathy, secondary to service-connected 
low back strain.  Other procedural and evidentiary 
development was also sought.  Following such actions, the 
Appeals Management Center (AMC), by its rating decision in 
February 2008 denied service connection for degenerative 
disease of the lumbar spine with facet arthropathy and 
radiculopathy.  Following notice to the Veteran of such 
denial later in February 2008, he did not initiate an appeal 
as to that matter and, as such, the intertwined matter is 
beyond the Board's jurisdiction for review and it is not 
herein further addressed.  Following the completion of the 
actions sought by the Board, the AMC has since returned the 
case to the Board for further consideration.  

The Board calls attention to Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009), which held that, where 
reasonably raised by the record, a claim of entitlement to 
TDIU is construed as a component of an increased rating claim 
with respect to the disability alleged to preclude 
employment.  Here, the Veteran has clearly indicated his 
belief that the low back disability on appeal renders him 
unemployable.  Accordingly, the issue of entitlement to TDIU 
is within the Board's jurisdiction here and is accordingly 
listed on the title page of this decision.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to November 24, 2004, the Veteran's service-
connected low back disability was primarily manifested by a 
severe limitation of motion of the lumbar spine; indicia of 
ankylosis or vertebral fracture were absent.  

2.  On and after November 24, 2004, the Veteran's service-
connected low back disability has been manifested by a 
reduction in forward flexion of the thoracolumbar spine to 30 
degrees or less, but without a showing of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine, and without additional functional limitation due to 
factors such as pain and weakness.     

3.  During the entirety of the appeal period, the existence 
of unusual or exceptional factors warranting the assignment 
of an extraschedular evaluation for service-connected 
disablement of the low back have not been demonstrated.  



CONCLUSIONS OF LAW

1.  Prior to November 24, 2004, the criteria for the 
assignment of a 40 percent rating, but no higher, for low 
back strain have been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, 5295, as in effect 
prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

2.  On and after November 24, 2004, the criteria for the 
assignment of rating in excess of 40 percent for low back 
strain have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was previously remanded by 
the Board to the AMC in November 2006 in order to facilitate 
the conduct of specific procedural and evidentiary 
development.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been substantially completed as directed, and it is of note 
that neither the Veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In a claim for increase, the VCAA notice requirements relate 
to the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific 
notice and rejecting veteran-specific notice as to effect on 
daily life and as to the assigned or a cross-referenced 
Diagnostic Code (DC) under which the disability is rated). 

In this case, written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of January 2001, September 2003, 
November 2006, and June 2008, which included the notice 
required by Dingess-Hartman and Vazquez-Flores.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in June 2001, 
but full VCAA notice and specifically that pertaining to the 
Court's holding in Dingess/Hartman, was not, in contravention 
of Pelegrini.  However, the record in this instance 
demonstrates that full VCAA notice was effectuated prior to 
the issuance of the final supplemental statement of the case 
by the AMC in August 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  On that basis, and in the absence of any allegation 
of prejudice by or on behalf of the Veteran, the Board cannot 
conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
Veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, evidence developed by 
the Social Security Administration (SSA), and photocopied 
internet articles.  In addition, the Veteran has been 
afforded multiple VA medical examinations during the course 
of the instant appeal, the findings and opinions from which 
are shown to be comprehensive in scope.  Moreover, the 
Veteran does not argue that the record is inadequate or that 
pertinent evidence is missing from the claims folder.  As the 
record is deemed to be adequate to permit the Board to fairly 
and accurately adjudicate the issue on appeal, there is no 
need for further remand in order to obtain any additional VA 
medical examination or opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3,326, 3.327 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Analysis of the Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.

When assigning a disability rating for a musculoskeletal 
disorder, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

By rating action in November 1994, service connection was 
established for low back strain, with assignment of a 
noncompensable rating therefor under Diagnostic Code 5295.  A 
June 1999 rating decision increased the Veteran's evaluation 
to 20 percent, effective from March 1997.  A claim for 
increase, action on which forms the basis of the instant 
appeal, was filed in October 2000.  Such claim was initially 
denied by RO action in June 2001.  However, by its rating 
decision of December 2004, the RO increased the rating from 
20 to 40 percent, effective from November 24, 2004, under DC 
5237.  Consequently, the issues for consideration are 
entitlement to a rating in excess of 20 percent prior to 
November 24, 2004, and entitlement to a rating in excess of 
40 percent on and after that date.  

Notice is taken that the criteria for the evaluation of 
spinal disorders were amended prior to the initiation of and 
during the course of the instant appeal, initially as of 
September 23, 2002, with respect to intervertebral disc 
disease which is not herein at issue, and then on September 
26, 2003.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  Because of this fact, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Thus, Karnas has been overruled 
to the extent it is inconsistent with the Supreme Court's 
holdings.  Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
Veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

As in effect prior to September 26, 2003, Diagnostic Code 
5292 provided that slight limitation of motion of the lumbar 
spine was assigned a 10 percent rating, moderate limitation 
of motion was evaluated as 20 percent disabling, and the 
maximum schedular rating of 40 percent was assignable for 
severe limitation of motion.

Under Diagnostic Code 5295, as in effect prior to September 
26, 2003, a noncompensable rating was for assignment for 
lumbosacral strain where there were slight subjective 
symptoms only.  A 10 percent rating was assignable with 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending, or a unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295.

Under former or current rating criteria, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5003.  

With respect to current applicable rating criteria, under 
Diagnostic Code 5237, the assigned code section for 
lumbosacral strain on and after September 26, 2003, a spinal 
disorder, with or without regard to symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
is assigned a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.

It is the Veteran's primary contention that his service-
connected low back disorder is 100 percent disabling, citing 
near complete immobility, constant severe pain requiring the 
use of narcotics, and a loss of sleep.  

The primary evidence as to the severity of the Veteran's low 
back disorder is briefly summarized as follows:

Private medical records indicate that in November 2000 some 
muscle spasm of the right paravertebral muscles, in addition 
to tenderness, were in evidence.  

VA examination in February 2001 showed forward flexion to 42 
degrees, extension to 20 degrees (10 degrees of which came 
from the hips and not the lumbar spine), and lateral flexion 
to the left to 12 degrees and to 10 degrees to the right.  
The assessment was of chronic low back sprain/strain with a 
myofascial pain syndrome.  Radiographic evidence of the 
lumbar spine, which was noted to be within normal limits as 
to the lumbar spine, was interpreted by the examiner to be 
insufficient to cause the level of back pain described by the 
Veteran.  Also noted were the existence of secondary gain 
factors and a somatization disorder.  

A VA nurse practitioner indicated in a statement, dated in 
August 2001, that the Veteran was unemployable due to chronic 
low back pain.  He was therein noted to be able to ambulate 
only short distances with use of a cane.  

In September 2001, the SSA determined that the Veteran was 
totally and permanently disabled due to variously diagnosed 
back disorders, including lumbar strain, lumbar disc disease, 
facet arthropathy, and radiculopathy, in addition to 
nonexertional limitations as a result of pain.  

The Veteran was afforded a VA medical examination in February 
2003 to ascertain whether fibromyalgia was present.  As 
herein pertinent, clinical evaluation showed that he walked 
with a very straight lumbar spine at a forward flexed angle 
of about eight degrees.  The existence of a myofascial pain 
syndrome affecting paraspinous muscles and a variety of 
muscles unrelated to the low back was noted.  The Veteran's 
chronic pain complaints were found to be probably also 
aggravated by an iatrogenically diminished endogenous 
endorphin supply caused by prolonged dependency on opiate 
pain medications.  

VA examination in November 2004 indicated that the Veteran 
drove himself to the examination.  The Veteran exhibited a 
fixed forward stance at approximately 10 degrees.  No muscle 
spasm or tenderness of the low back was in evidence and no 
abnormality regarding reflexes was shown.  Forward flexion 
was to 30 degrees and lateral flexion was to eight degrees to 
the left and to five degrees on the right.  The Veteran 
reported that he was unable to move beyond those points, for 
which the examiner noted that, if that were the case, he 
would not have been able to get into an automobile or sit 
behind the wheel or drive.  The pertinent diagnosis was of no 
clinical evidence of disease of the lumbar spine.  X-rays of 
the lumbar spine were noted to be totally negative; magnetic 
resonance imaging showed mild desiccation of the disc at L5-
S1.  On that basis, the examiner concluded that the Veteran's 
physical condition could not be explained by any lumbar back 
strain.  

The Veteran underwent a VA medical examination in May 2005 to 
determine the nature and etiology of claimed left hip 
disablement.  Such evaluation did not indicate the existence 
of a left hip disorder, only referred pain from a low back 
disability.  

VA examination in January 2007 disclosed that no muscle 
spasm, tenderness or ankylosis of the lower spine was 
present, although muscle weakness was indicated in the upper 
and lower extremities.  Forward flexion was to 30 degrees, 
with extension to 5 degrees, left lateral bending to 10 
degrees, right lateral bending to 17 degrees, and left and 
right rotation each to 10 degrees.  Additional loss of motion 
following repetitive use further limited extension of the 
lumbar spine to zero degrees and rotation of the lumbar spine 
in each direction to five degrees.  In the opinion of the VA 
examiner, the Veteran's ability to engage in his prior job as 
a correctional officer was moderately to severely limited by 
his lower back disorder.  

Further VA examination in October 2007 also included range of 
motion studies of the lower spine.  Flexion was from 15 to 30 
degrees and with repetitive use to not more than 20 degrees.  
Extension was from minus 15 degrees to minus 10 degrees, and, 
with repetitive motion, extension was from minus 10 degrees 
to minus 10 degrees.  Lateral flexion to the left was to 12 
degrees, and to 20 degrees to the right.  Lateral rotation 
was to 10 degrees in each direction.  Ankylosis of the 
thoracolumbar spine was found to be present with the spine in 
a flexed position, but there was no indication of unfavorable 
ankylosis.  In the opinion of the VA examiner, the Veteran's 
symptoms and clinical findings did not match radiological 
findings and the Waddell's sign was positive, suggesting a 
psychogenic component to the complaints.  

VA outpatient treatment notes compiled in September 2008 
indicate that use of baclofen was needed for control of 
muscle spasm.  Reference was made to a computed axial 
tomography of the lumbosacral spine in 2007 which was 
interpreted to be within normal limits.  

Medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that that when examiners are not able 
to distinguish the symptoms and/or degree of impairment due 
to a service-connected disability from any other diagnosed 
disorder, VA must consider all symptoms in the adjudication 
of the claim.  As such, unless a VA examiner, based on his or 
her examination and review of the record, concludes that some 
of the Veteran's symptoms or manifestations are unrelated to 
his service-connected low back strain, those symptoms that 
cannot be distinguished from his service-connected disorder 
must be considered in the evaluation of this disability. Id. 
at 182.  

In this case, the Veteran suffers from various nonservice-
connected disorders, including a myofascial pain disorder, 
degenerative disc disease with facet arthropathy and 
radiculopathy, and some type of neuropsychiatric or 
psychogenic impairment.  Service connection has been 
established as pertinent here only for the Veteran's low back 
strain, which as indicated above, is rated primarily on the 
basis of limitation of motion and lumbosacral strain.  In 
this instance, the record does not sufficiently differentiate 
symptoms and manifestations of the service-connected 
disability from that of nonservice-connected entities.  Id.  

With respect to the period prior to November 24, 2004, the 
record reflects that limitation of motion of the lumbar spine 
was reduced by more than 50 percent when evaluated by VA in 
February 2001 and such constitutes a severe limitation of 
motion of the lumbar spine, notwithstanding notations at that 
time of secondary gain factors and a somatization disorder.  
On that basis, a 40 percent rating, but none greater, is for 
assignment under DC 5292 for the period prior to November 24, 
2004.  

A preponderance of the evidence is against a finding of 
severe lumbosacral strain prior to November 24, 2004.  
Listing of the whole spine to the opposite side or a positive 
Goldwaithe's sign is not demonstrated.  Flexion of the spine 
in February 2001 was possible to 42 degrees, which is not 
indicative of a marked limitation of forward bending from a 
standing position.  Some loss of lateral spine motion was 
indicated on examination in February 2001, but X-rays of the 
low back were interpreted as being within normal limits.  

There is no indication that alternate rating criteria in 
effect prior to November 24, 2004, afford a basis for the 
assignment of a rating in excess of 40 percent.  There is no 
indication of a fractured vertebra or a notation of 
ankylosis, which is defined as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure" see 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86, despite flattening of the lumbar spine and the spine 
being held in a flexed position at eight degrees.  38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5289.  Moreover, it has not been 
shown that pain or functional loss would merit the assignment 
of any increased schedular evaluation beyond 40 percent on 
the basis of additional limitation of motion during that time 
frame.  Indeed, his functional limitations are deemed fully 
reflected by the newly assigned 40 percent evaluation for the 
period in question.

Regarding the period on and after November 24, 2004, the 
record does not support the assignment of a rating in excess 
of 40 percent, there being no showing of unfavorable 
ankylosis of the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  While pain and functional 
loss are demonstrated during this period, such has not been 
shown to equate to unfavorable ankylosis.  Indeed, no 
evaluation beyond 40 percent is for assignment on the basis 
of limitation of motion.  Questions are raised during the 
relevant time period as to the inconsistency between the 
Veteran's professed ability to move about and his ability to 
engage in activities, such as getting into and operating a 
motor vehicle.  There is also shown to be a psychogenic 
component to the Veteran's complaints, with a positive 
Waddell's sign, which calls into question, if it does not 
negate, the professed level of pain and functional loss set 
forth by the Veteran in terms of his service-connected low 
back disorder.  

The Board has further considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including 38 C.F.R. § 3.321(b)(1), which governs 
extraschedular ratings.  The evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing that the Veteran's service-connected back 
disability has necessitated frequent hospitalizations.  
Notice is taken that a VA nurse stated in August 2001 that 
the Veteran was unemployable due to chronic low back pain, 
and while such an opinion supports entitlement to an 
extraschedular evaluation, a VA examiner determined in 
January 2007 that the Veteran was only moderately to severely 
limited in terms of performing the job tasks associated with 
his former job as a corrections officer.  The SSA has found 
the Veteran is totally disabled, but on the basis of various 
back or musculoskeletal disorders, not simply his service-
connected low back strain.  One or more VA examiners have 
likewise found the Veteran's complaints as to the impact of 
his low back disorder to be inconsistent with the level of 
impairment shown by clinical or laboratory evaluation.  In 
sum, a preponderance of the evidence is against the existence 
of a marked impairment of employment or other extraordinary 
circumstance.  In the absence of such a factor, the criteria 
for submission for assignment of an extraschedular rating for 
his back disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In all, the record supports the assignment of a 40 percent 
rating, but none greater, for the veteran's low back strain 
for the period prior to November 24, 2004, as to the claim 
for increase filed in October 2000.  As well, a preponderance 
of the evidence is against the claim for a rating in excess 
of 40 percent for the period on and after November 24, 2004, 
and to that extent, the veteran's contentions of an increased 
level of severity beyond that contemplated by the currently 
assigned 40 percent rating are not borne out by the evidence 
on file.  Denial of this portion of the appeal is thus in 
order and, as such, the benefit of the doubt doctrine is not 
applicable to the denied portion of this claim.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

A 40 percent rating, but none greater, for low back strain is 
granted for the period prior to November 24, 2004, subject to 
those provisions governing the payment of monetary benefits.  

A rating in excess of 40 percent for low back strain for the 
period on and after November 24, 2004, is denied.  


REMAND

A TDIU claim has been reasonably raised by the record.  
Moreover, while a VA examiner in January 2007 indicated that 
the service-connected low back disability limited his ability 
to work as a correctional officer, the file does not contend 
a broader opinion as to whether the low back disability 
precludes any other form of substantially gainful employment.  
Therefore, additional development is required before this 
matter may be finally adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and offer an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to obtain 
and maintain substantially gainful 
employment solely as a result of his 
service-connected lumbar strain and/or 
any other service-connected disability.  
Any opinion should be accompanied by a 
clear rationale.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why.  The claims folder 
must be reviewed in conjunction with this 
request.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


